DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches an anti UV420 lens, wherein it at least has a substrate at least stacked with 
a multi-film layer formed by stacking 
a first antireflection (AR) film layer, 
silicon dioxide colorless transparent film layer, 
zirconium dioxide film, 
trititanium pentoxide (Ti3O5) layer and 
silicon-aluminum mixture film layer, 
a waterproof layer is at least stacked on a surface of said multi-film layer, and 
a second antireflection layer and anti-blue light film layer are at least electroplated on a surface of said anti UV420 lens.  

Claim 2 is allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	Lai (US 20170135860) discloses a goggle lens of the present invention mainly includes a lens body 1 and a protective film 2. The protective film 2 is connected to either the first surface 11 or the second surface 12 of the lens body 1. The protective film 2 is a multi-layer structure formed by a silica composite film layer 21, a first zirconium dioxide film layer 22, a first silica film layer 23, an indium tin oxide (ITO) film layer 24, a second zirconium dioxide film layer 25 and a second silica film layer 26 stacked in turn. The protective film 2 is connected to the first surface 11 by the silica composite film layer 21. The silica composite film layer 21 is produced by a mixture of silicon monoxide and silicon dioxide.

2	Rigato et al. (US 20150146161) disclose Ophthalmic lens comprising a base P of polymeric material on which there is a primer layer IM, a hardening layer E on which the multiple layer structure M and a hydrophobic layer H. The multiple layer structure M comprises an interphase IN made of SiOx, SiO2, Cr, Ni/Cr, SnO2, Al2O3, AlN, ZnO, SiO/Cr, SiOx/Al2O3, ITO and MoO3, the first high refraction index layer 1A made up of oxides, nitrides or oxynitrides of Zr, Ti, Sb, In, Sn, Ta, Nb, Hf and mixtures thereof, the second low refraction index layer 2B made of a material from the group made up of SiO2, MgF2, Al2O3, LaF3 and mixtures thereof, a third high refraction index layer 3A made of metallic oxide, metallic nitride or metallic oxynitride of Zr, Ti, Sb, In, Sn, Ta, Nb, Hf and mixtures thereof.

3	Zeitler (DE 202018002297) discloses Eyeglass temple (12) pivotally connected to the back of the lens frame (10), wherein a respective eyeglass lens (11) comprises a base piece (110), the base piece (110) being made of methacrylic polymer, the base piece (110) being a negative ionic material an anti-UV layer (111), an anti-blue light layer (112) and an anti-fogging layer (113) are provided sequentially from the inside to the outside of the base piece (110).

4	Sheng et al. (CN 206618874) disclose the anti blue-light film structure composed of a six-layer film of low refractive index material, which is as follows: first high refractive index layer film 11, a second layer of low refractive index film 12, high refractive index film of the third layer 13, a fourth layer of low refractive index film 14, high refractive index film of the fifth layer 15, a sixth layer of low refractive index film 16 from inside to outside. wherein a low refractive index film in this utility model in the coating material is SiO2, and the film material of the high refractive index film is OS-50 (the main component Ti3O5).

5	Li (CN 206906719) discloses an anti-blue light lens comprising lens main body 1, the anti-impact strengthening film layer 2 of film material is silicon oxide, anti-ultraviolet film layer 3 of film material mixture comprising the following components according to weight ratio: silicon oxide, 20 %-80 % 20 %-80 % zirconia,  anti-reflection film layer 4 first of calcium fluoride, optical modulating film plating layer 5 of mixture of aluminium, silicon oxide, 6 light-blue film layer, the anti-impact strengthening film layer 7 of film material is silicon oxide, the anti-ultraviolet film layer 8 of film material mixture comprising the following components according to weight ratio: silicon oxide, preventing blue light-plated film layer 9 of mixture of 30 %-60 % tin oxide, rubidium 10 %-40 %, 10 %-40 % platinum, the oil-proof film layer 10 of film material comprises the following components according to weight ratio of mixture of magnesium fluoride 60 %-80 % 20 %-40 % zirconia. 

6	Wu (CN 108107494) discloses an anti-blue light lens comprising substrate 1, a of the outer surface coating orderly comprises impact strengthening film plating layer 2, plating anti-ultraviolet film layer 3, plating anti-blue light film layer 4, optical modulating film plating layer 5, oil-proof film-plated layer 6, impact strengthening film plating layer 7, plating anti-ultraviolet film layer 8, plating anti-blue light film layer 9, oil-proof film-plated layer 10.

7	Liu (CN 207946615) discloses spectacle lens, comprising a new membrane layer eyeglass, comprising a hard layer 1, layer 1 on the side provided with a first antireflection layer 2, the first reflection layer 2 from a side of the hard layer 1 is provided with a first-layer 3. first-layer 3 from a side of the first antireflection layer 2 is provided with a first anti-radiation layer 4, first radiation resistant layer 4 from one side of the first stain-resistant layer 3 is provided with a first waterproof layer 5, layer 1 of the lower side is provided with a second antireflection layer 6, the second antireflection layer 6 away from one side of the hard layer 1 is provided with a second stain-resistant layer 7. 7 a second anti-radiation layer 8 away from one side of the second antireflection layer 6 second-layer, the second anti-radiation layer 8 from a side of the second stain-resistant layer 7 is provided with a second waterproof layer 9.

8	Zhang (CN 208689301) disclose anti-blue light lens, comprising a substrate 1, an outer film layer set outside the substrate side and is set at the inner side of the substrate film, wherein the outer film layer outwardly from a substrate comprising a hard film 2 of silicon oxide, adding anti-UV film 3, anti-blue film 4, antireflection 6, anti-wave film 7, 
antibacterial film and the antifouling film 8; said film from the substrate to outside in turn comprising a hard film, adding antibacterial film (nanometre silver) and anti-pollution film.  The anti-UV film orderly comprises a cerium oxide film layer, first zinc oxide film layer from the inner to the outer, a titanium oxide film layer, a second zinc oxide film, zirconium oxide film layer and the third film layer, the first zinc oxide film layer, a second zinc oxide film layer and the third film layer is 600nm of the thickness of. The antireflection film 5 from inner to outer orderly comprises a first zirconium oxide film layer, a titanium dioxide film layer, the titanium oxide film layer and a second zirconium oxide film layer.

9	Wang (CN 108318944) discloses a resin anti-reflective coating and preparation method thereof, from bottom to top comprises a substrate and a composite layer, the composite layer is composed of the Ti3O5 layer and the SiAl layer are alternately stacked.

10	Tan et al. (CN 206133053) disclose an absorption type optical low pass filter, comprising an anti-reflection film layer (AR film) 1, coating glue layer 2; crystal substrate 3, infrared ray (IR film) 4. The anti-reflection film layer of layer number is 5-12 layers, the anti-reflection film layer is a high refractive index film and a low refractive index film are alternately stacked. As a preference, the high refractive index film is TiO2 film, Ti3O5 film, ZrO2 film, Ta3O5 film, H4 film. As a preference, the low refractive index film is SiO2 film, a MgF2 film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871